Citation Nr: 1017924	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected torticollis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the RO, 
which increased the Veteran's service-connected torticollis 
to 20 percent disabling, effective on April 29, 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran indicated in his August 2005 Substantive Appeal 
that he wanted to appear for a hearing in Washington, DC.  A 
hearing was scheduled in Washington, DC in July 2010.  

In a statement received by the RO in March 2010, the Veteran 
requested a hearing with the Board held at the RO instead.  
Accordingly, in order to afford the Veteran every 
consideration, he should be scheduled for such a hearing.  

The Board notes that there is a question as to the Veteran's 
representation.  The VA Form 21-22 in the file reflects that 
The American Legion is the currently authorized 
representative.  However, the March 2010 Travel Board request 
was submitted by Disabled American Veterans (DAV).  No VA 
Form 21-22 from DAV is of record.  This matter must be 
clarified upon remand.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to clarify the Veteran's 
representation.  If DAV, or any 
representative other than The American 
Legion, is the proper representative, 
ensure that a copy of a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative or other appropriate 
documentation, is placed in the claims 
file.  

2.  The RO should then take all 
indicated to schedule the Veteran for a 
Board hearing at the earliest available 
opportunity.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, 
the RO should undertake any indicated 
development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



